Citation Nr: 1605747	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  12-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for ankylosing spondylitis, currently evaluated based on the combined rating of the joints affected, as 80 percent disabling.  

2.  Entitlement to an effective date earlier than December 12, 2012 for the assignment of a 50 percent rating for an adjustment disorder with depressed mood.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) prior to January 3, 2013.

4.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for restrictive lung disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in May 2015.  A transcript of that hearing is of record.

The Board notes that in his October 2012 substantive appeal, the Veteran indicated his desire to appeal the denials of an increased rating for iritis and entitlement to service connection for a heart disorder.  In an April 2013 rating decision, the RO again denied a claim for an increased rating for iritis.  The Veteran did not disagree with that decision.  Additionally, the Veteran did not offer any testimony with regard to these claims at his hearing or identify them as being before the Board.  Thus, based on the record before it, it is unclear if the Veteran wishes to continue with these claims.  As such, these issues are referred to the AOJ for appropriate action.  

The Veteran was awarded SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(a) from January 3, 2013 as a result of receiving a total disability rating based on individual unemployability (TDIU) due solely to his service-connected ankylosing spondylitis, and having additional service-connected disabilities of COPD and adjustment disorder with depressed mood independently ratable at 60 percent or more.  As the Board finds in this decision that the Veteran is entitled to a 100 percent schedular rating for his ankylosing spondylitis and an earlier effective date for his adjustment disorder disability rating, the issue of whether SMC should be granted for an additional period of time is addressed below.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of entitlement to a higher initial rating for COPD, service connection for obstructive sleep apnea and service connection for restrictive lung disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's ankylosing spondylitis has been productive of  a noncompensable limitation of motion or painful motion of his feet, ankles, knees, hips, shoulders, elbows, wrists and hands, bilaterally;  limitation cervical spine flexion to 40 degrees; and has approximated limitation of lumbar spine flexion to 30 degrees when accounting for functional loss.

2.  The Veteran's adjustment disorder with depressed mood has been productive of occupational and social impairment with reduced reliability and productivity throughout the appeal period, and the Veteran's appeal of the initial rating assigned has remained pending.

3.  The Veteran has had a single service-connected disability rated as 100 percent and additional service-connected disabilities separately rated as 60 percent beginning July 6, 2009.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for an increased combined evaluation of the joints affected by ankylosing spondylitis to 100 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5002 (2015).  

2.  The criteria for an effective date of July 6, 2009 for the Veteran's 50 percent rating for adjustment disorder with depressed mood have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.156, 3.400, 4.130, 19.32, 20.200 (2015).

3.  The criteria for special monthly compensation at the housebound rate, effective July 6, 2009, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Ankylosing Spondylitis

The Veteran seeks a higher rating for his service-connected ankylosing spondylitis, which currently has a combined 80 percent rating.  

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Historically, the Veteran was granted service connection for rheumatoid arthritis disease with sacroiliitis by a November 1982 rating decision, and a 40 percent evaluation was assigned for that disability under Diagnostic Code (DC) 5002.  He sought an increase in his evaluation in October 1991.  During the pendency of that claim it was determined that his clinical presentation was inconsistent with rheumatoid arthritis, but consistent with ankylosing spondylitis.  As there was no specific diagnostic code or rating criteria for ankylosing spondylitis at that time, the Veteran's disability continued to be evaluated under DC 5002 by analogy.   In a December 2002 decision by the Board, his rating for ankylosing spondylitis was increased to 80 percent, effective in October 1991, based on the combined rating of all of his affected joints.  The individual joint impairments that went into the calculation of the combined disability rating of 80 percent have not been captured by the rating decisions in the claims file.  Those decisions reflect a single rating at 80 percent, rather than the individual joint ratings that formed the basis for the evaluation, (elbows; wrists; ankles; feet; knees; cervical, thoracic and lumbar spine segments)   

The Board notes that the Veteran's rating is protected because his disability has been rated in this fashion for over 20 years.  See 38 C.F.R. § 3.951(b). 

Under DC 5002, rheumatoid (atrophic) arthritis will be rated either as an active process or on the basis of chronic residuals, and the higher rating will be assigned. Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  

A 100 percent rating is for application for rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement, totally incapacitating.  The Veteran has not exhibited constitutional manifestations associated with active joint involvement during the appeal period.  Thus, a 100 percent rating cannot be granted under this criterion.

For chronic residuals of rheumatoid arthritis, such as limitation of motion or ankylosis, favorable or unfavorable, the regulations instruct to rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5002.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints.  

The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  See 38 C.F.R. § 4.45(f).  However, 38 C.F.R. § 4.66 provides that the lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See Plate V, 38 C.F.R. § 4.71a.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

B.  Factual Background

The Veteran's private medical records show that his ankylosing spondylitis has resulted in painful motion affecting the cervical spine, thoracic spine, lumbar spine, hips, knees and ankles during the appeal period.  A February 2010 VA examination revealed a noncompensable limitation of motion in the Veteran's knees and elbows.  With regard to the cervical spine, the examiner found full forward flexion and extension to 45 degrees, but limitation of left and right lateral flexion to 25 degrees, and limitation of left lateral rotation to 40 degrees and right lateral rotation to 45 degrees.  The combined range of motion of the Veteran's cervical spine was 225 degrees.  Concerning the lumbar spine, the February 2010 examiner found forward flexion to 85 degrees on repeat testing.  The Veteran also exhibited limitation of lumbar extension to 20 degrees, limitation of left and right lateral flexion to 25 degrees and 21 degrees respectively and full left and right lateral rotation to 30 degrees.  The combined range of motion of the Veteran's lumbar spine was 211 degrees.  No other joints were examined.  The Veteran reported pain, weakness, stiffness and fatigability in the elbows, knees and entire spine.  He also reported that he was able to perform routine daily activities, but with pain, which was constant in his spine with severe flare-ups, causing an increase in pain from a 7 of 10 to a 10 of 10.

A July 2010 VA examination revealed full range of motion of the Veteran's hands/fingers, shoulders, elbows, wrists, hips, knees and ankles, all without pain.  He exhibited a limitation of cervical forward flexion to 40 degrees, extension to 35 degrees with pain, left and right lateral flexion to 40 degrees and limitation of cervical left and right lateral rotation to 60 degrees with pain.  The combined range of motion of the Veteran's cervical spine was 275 degrees.  He was also found to have full lumbar spine forward flexion to 90 degrees, but limitation of lumbar spine  extension to 10 degrees, limitation of left and right lateral flexion to 10 degrees and limitation of left and right lateral rotation to 20 degrees, all with pain.  The combined range of motion of the Veteran's lumbar spine was 160 degrees.  The July 2010 VA examiner further found that the Veteran exhibited a restriction of chest expansion due to his ankylosing spondylitis.  With regard to functional loss and flare-ups, the Veteran reported pain, weakness, swelling, stiffness, instability and fatigability, as well as increased pain with increased activity and cold or moist weather.  A December 2010 addendum opinion noted that the Veteran's hips and entire spine were affected by his ankylosing spondylitis.  

The Veteran's medical treatment records from 2011 show decreased range of motion and painful motion/tenderness in all joints.  In December 2011, the Veteran reported increasing symptoms causing him to be unable to walk any distance or stand for any period of time due to inflammation in his knees, right ankle and right foot.  He also noted increased pain in his hands.  A January 2012 medical record shows that his ankylosis spondylitis was found to affect his entire spine, as well as his hips, knees, ankles and hands.  The Veteran reported having 5 to 6 hours of stiffness in his spine in the mornings.  His treating physician noted substantial disability with substantial loss of range of motion of the cervical, thoracic and lumbar spine.  In February 2012, the Veteran reported being almost immobile due to his pain, swelling and inflammation.

The Veteran was provided another VA examination in connection with his lumbar spine symptoms in April 2012, at which time the examiner found lumbar spine forward flexion to 40 degrees, extension to 5 degrees, left and right lateral flexion to 15 degrees, right lateral rotation to 20 degrees and left lateral rotation to 15 degrees, all with pain.  The combined range of motion for his lumbar spine was 110 degrees.  There was no additional loss of range of motion on repeat testing, but the examiner noted functional loss due to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The Veteran reported using a cane regularly to ambulate.  He also reported that his lumbar spine caused constant pain and limitation of motion, and that he experienced increased pain and joint symptoms with long periods of sitting.  

The Veteran began Remicade infusions to relieve symptoms of his ankylosing spondylitis in April 2012.  The evidence shows that he missed numerous days of work between mid-2009 and December 2012 due to his ankylosing spondylitis symptoms and/or treatment.  He reported that he eventually took a voluntary reduction in his pay grade at work, in part because his ankylosing spondylitis symptoms prevented him from working to his full capacity.  See October 2012 Notice of Disagreement; see also July 2012 Memorandum of Understanding (showing voluntary reduction in grade).  His employer reported that during 2012, he used over 200 hours of annual leave and 200 hours of sick leave due to disability.  See February 2013 Response to Request for Employment Information.

In March 2013, the Veteran was again examined by VA in connection with his ankylosing spondylitis.  He reported that he could walk no more than 1000 feet with difficulties related to shortness of breath, bilateral leg weakness and back pain resulting from his ankylosing spondylitis.  He also reported that he could climb no more than one flight of stairs due to difficulties with bilateral leg weakness, and could sit for no more than two hours due to his back pain.  The examiner found that the Veteran's ankylosing spondylitis causes pain and/or decreased range of motion in his cervical spine, thoracolumbar spine, sacroiliac joints, and bilateral shoulders, elbows, wrists, hands/fingers, knees, ankles and feet/toes.  The examiner also found that the Veteran's ankylosing spondylitis resulted in incapacitating episodes during which he suffered from extreme pain and fatigue or exhaustion that limited his daily activities.  The Veteran reported being unable to complete a full two weeks of work since 2009 due to pain associated with his ankylosing spondylitis.

C.  Analysis

In light of the evidence described above, the Board finds that the Veteran is entitled to a combined 100 percent rating for the impairment to his various joints from his ankylosing spondylitis throughout the appeal period.  The evidence shows that this disability has resulted in chronic residuals affecting all of the Veteran's major joints and minor joint groups throughout the appeal period, and causing significant loss in his lumbar and cervical spine range of motion.  Under DC 5002, the chronic residuals of ankylosing spondylitis should be rated under the criteria for the appropriate diagnostic codes for the specific joints involved, unless the limitation of motion results in a noncompensable rating.  Where a noncompensable limitation of motion is found, a rating of 10 percent is for application for each affected major joint or group of minor joints affected.  The amounts are then to be combined, not added, under DC 5002.

The Board finds that a 40 percent rating is warranted for the Veteran's lumbar spine limitation of motion because it has more nearly approximated limitation of forward flexion to 30 degrees when accounting for his functional loss and flare ups.  The objective range of motion testing shows significantly reduced range of motion of his lumbar spine throughout the appeal period.  In July 2010, the combined range of motion for his the lumbar spine was 160 degrees.  In April 2012, the combined range of motion for the lumber spine was 110 degrees with limitation of forward flexion to no more than 40 degrees.  Additionally, the record shows that the Veteran exhibited functional loss throughout the appeal period due to pain, weakness, swelling, stiffness, instability, fatigability disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  He reported experiencing stiffness of his spine in the morning lasting 5 to 6 hours, and incapacitating episodes in which he was almost immobile due to his pain, swelling and inflammation.  He was also absent from work on numerous days due to his symptoms affecting the lumbar spine.  Taking into consideration the functional loss experienced by the Veteran during the appeal period, the Board finds that his lumbar spine symptomatology more nearly approximated limitation of forward flexion of his lumbar spine to 30 degrees or less.  Thus, a 40 percent rating for lumbar spine limitation of motion is warranted.

The Board also finds that a 10 percent rating is assignable for the Veteran's cervical spine limitation of motion throughout the appeal period.  The range of motion testing completed in February 2010 and July 2010 shows that his combined range of motion of his cervical spine did not exceed 275 degrees.  No additional range of motion testing concerning the Veteran's cervical spine was completed; however, the evidence shows that his cervical spine condition did not improve during the appeal period.  Thus, affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating for cervical spine limitation of motion is warranted throughout the appeal period.  

Moreover, the Board finds that a 10 percent evaluation is also assignable for each of the Veteran's major joint groups, as well as the minor joint groups of his hands and feet.  The evidence of record demonstrates that the Veteran's ankylosis has affected each of his six paired major joints bilaterally (shoulders, elbows, wrists, hips, knees and ankles), as well as the minor joint groups of both hands and feet, all of which evidenced a noncompensable limitation of motion or painful motion during the appeal period.  Thus, the Veteran is entitled to a 10 percent rating for each of these major joints and minor joint groups.  See DC 5002; see also Burton, supra.  

The combination of the Veteran's ratings for his lumbar spine and cervical spine limitation of motion, together with the ratings assignable for each major joint or minor joint group and consideration of the bilateral factor, results in a 100 percent rating under 38 C.F.R. § 4.25.  Section 4.26 provides when a partial disability results from disease or injury of both extremities or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  Thus, the 10 percent ratings for each of the Veteran's paired major joints and minor joint groups, right and left, are to be combined, and 10 percent of this value should then be added before being combined with the spine ratings.  See 38 C.F.R. 4.71a, DC 5002; see also § 4.26(b) (the correct procedure when applying the bilateral factor to disabilities affecting both the upper and lower extremities is to combine the ratings of the disability affecting the four extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained).  This results in a combined value of 82 [10 + 10 = 19 (shoulders), +10 = 27 + 10 (elbows) = 34 + 10 = 41 + 10(wrists) = 47 + 10 =52 + 10 (hands) = 57 + 10 = 61 + 10 (hips) = 65 + 10 = 69 + 10 (knees) = 72 + 10 =75 +10 (ankles) =78 + 10 = 80 + 10 (feet) = 82].  When 10 percent of this combined value [8.2] is then added (not combined), it results in a value of 90.2 [82+8.2 = 90.2].  

When the ratings for the Veteran's lumbar spine and cervical spine disabilities are then combined to the ratings for his major and minor joint groups, the total combined rating for his ankylosing spondylitis under DC 5002 is 95 [90 + 40 (lumbar spine) = 94 + 10 (cervical spine) = 95], which results in a 100 percent evaluation when converting to the degree of disability under 38 C.F.R. § 4.25.  

Although the Board notes the discrepancies in the findings of the VA examiners regarding painful motion of the Veteran's joints, his private medical records consistently document painful motion of his joints throughout the appeal period.  Additionally, the Veteran's reported functional loss has also been relatively consistent during the pendency of his claim.  Thus, the Board affords the benefit of the doubt to the Veteran, and finds that a rating of 100 percent for his ankylosing spondylitis is warranted throughout the appeal period.


II.  Earlier Effective Date for Adjustment Disorder Rating

The Veteran also seeks an effective date of July 6, 2009 for his 50 percent rating for a service-connected adjustment disorder with depressed mood.  By way of background, the Veteran was granted service connection for a psychiatric disability in a March 2011 rating decision and assigned a 10 percent disability rating effective from July 6, 2009.  He submitted a notice of disagreement with that decision, and a statement of the case (SOC) was issued in April 2012.  He submitted a substantive appeal in May 2012 with regard to other issues addressed in the SOC, but not the rating assigned for his psychiatric disorder.  Nevertheless, in September 2012, the RO issued a supplemental SOC, at which time the Veteran's initial rating for his psychiatric disorder was increased to 30 percent disabling effective from July 6, 2009.  The Veteran submitted a substantive appeal in October 2012 disagreeing with the 30 percent rating assigned.  In January 2013, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In connection with this claim, the Veteran's psychiatric disability rating was increased to 50 percent effective December 12, 2012, the date VA received evidence considered to show an increased in the Veteran's symptoms.  He asserts that his level of occupational and social impairment have been consistent since 2009, and thus, his 50 percent rating should be effective as of the date of service connection.

The Board finds that an earlier effective date for the award of a 50 percent rating for service-connected psychiatric disorder is warranted because the Veteran submitted a timely appeal of the initial rating assigned and continued his appeal of the rating assigned until the present, and because the evidence of record shows that his symptomatology and occupational/social impairment have remained consistent throughout the appeal period.  As noted above, the Veteran submitted a timely Notice of Disagreement with the initial rating assigned for his psychiatric disorder.  Although he did not identify this issue on his May 2012 substantive appeal, the filing of a substantive appeal is not jurisdictional requirement.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (to file a substantive appeal is not jurisdictional, and thus VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).  The RO issued an SSOC in September 2012 addressing the Veteran's initial rating for his psychiatric disability.  Thus, VA waived any argument with regard to the timeliness of filing a substantive appeal.  Moreover, after receiving the September 2012 SSOC, the Veteran indicated his desire to continue the appeal of the initial psychiatric disability rating assigned, and now contends the subsequently assigned 50 percent evaluation should be made effective from his date of claim.  

The evidence of record shows that the Veteran's psychiatric symptomatology has been productive of occupational and social impairment with reduced reliability and productivity due to symptoms including depression, anxiety, impairment of memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships throughout the appeal period.  Thus, a 50 percent rating is warranted from July 6, 2009.  See 38 C.F.R. § 4.130.  The record shows that the Veteran's psychiatric symptomatology has been marked by continuous depression; anxiety; irritability; suspiciousness; chronic sleep impairment; chronic fatigue; mild memory impairment; poor concentration; lack of attention; restricted affect; disturbances of motivation and mood; low energy; feelings of detachment or estrangement from others; and difficulty in establishing and maintaining effective work and social relationships.  See February 2010 and March 2013 VA Examinations Reports; see also December 2012 Written Statement.

During the February 2010 VA examination, the Veteran reported that he does not engage much with others outside of work and rarely leaves his house on the weekends.  Although he reported having a close, platonic relationship to his third wife (from whom he is divorced) and her children, he also reported that he has a daughter with whom he does not have a very close relationship.  He reported losing interest in his activities and leisure pursuits due to feeling depressed and fatigued.  He reported increased irritability, mild memory loss and decreased sleep, concentration, mood, energy and appetite, even though did see some improvement in these symptoms with his sleep apnea treatment.  He also endorsed symptoms of pessimism, suicidal thoughts or wishes, loss of interest, feelings of worthlessness, self-dislike and self-criticalness, loss of pleasure, loss of energy, changes in appetite, and tiredness or fatigue.  He reported that his decreased concentration negatively impacted his occupational functioning.  An April 2011 medical record shows that the Veteran's psychiatric symptoms also include anxiety.  

In a December 2012 written statement, the Veteran's treating physician reported having prescribed three medications for severe depression.  He opined that that the Veteran experiences occupational and social impairment with reduced reliability and productivity due to his symptoms.    

During his March 2013 VA examination, the Veteran again reported having only periodic contact with his daughter, and continued to report not socializing with others outside of his home.  He described losing more interest in leisure pursuits due to pain and fatigue.  Although he reported feeling more depressed, frustrated and angry, the symptoms he described: depression, irritability, loss of interest, hopelessness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood and difficulty establishing relationships, were the same symptoms he reported experiencing in his earlier VA examination.  Thus, as the Veteran's symptoms were consistent throughout the appeal period, the Board finds that an effective date of July 6, 2009 for the award of a 50 percent rating for his psychiatric disability is warranted.

III.  Entitlement to Special Monthly Compensation

In light of the above and pursuant to VA's  duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective July 6, 2009.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, as of July 6, 2009, the Veteran had a single service-connected disability rated as total (i.e. his ankylosing spondylitis).  He was also in receipt of a 50 percent rating for an adjustment disorder with depressed mood, a 10 percent rating for COPD and a noncompensable rating for iritis.  The combined total for these additional service-connected disabilities, separate from ankylosing spondylitis, is 60 percent.  38 C.F.R. § 4.25.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective July 6, 2009.  


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, a combined 100 percent rating for the impairment to the joints affected by ankylosing spondylitis is granted.

An effective date of July 6, 2009 for a 50 percent rating for the Veteran's service-connected adjustment disorder with depressed mood is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s), effective July 6, 2009, is granted.


REMAND

The Board finds that the Veteran's remaining claims must be remanded.  With regard to the claim of entitlement to service connection for restrictive lung disease as secondary to ankylosing spondylitis, the Board notes that this claim was denied in a March 2015 rating decision.  The Veteran submitted a timely Notice of Disagreement, on the correct form, in April 2015.  An SOC has not been issued with regard to entitlement to service connection for restrictive lung disease.  As such, the Board must remand this claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet.App. 238 (1999).

The Veteran's claim of entitlement to service connection for obstructive sleep apnea (OSA) must be remanded as inextricably intertwined with the claim of service connection for restrictive lung disease.  In this regard, a November 2012 VA examiner noted that the available medical literature suggests an increased incidence of sleep apnea in patients with ankylosing spondylitis.  The examiner stated that, according to the literature, possible mechanisms for the cause of obstructive sleep apnea in ankylosing spondylitis include "restrictive pulmonary disease."  The November 2012 VA examiner opined that the Veteran's OSA was not due to his ankylosing spondylitis, in part because the objective evidence at that time did not show restrictive lung disease.  As noted above, the Veteran asserts that he currently has restrictive lung disease as a result of his ankylosing spondylitis, and is seeking service connection for this disease.  Thus, the Board finds that the Veteran's claim of entitlement to service-connection for OSA is inextricably intertwined with the remanded issue of entitlement to service connection for a restrictive lung disease, and should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board further finds that additional development is necessary with regard to the Veteran's claim for a higher initial rating for COPD in light of conflicting evidence of record.  By way of background, the Veteran was granted service connected for COPD as secondary to his ankylosing spondylitis in an April 2012 rating decision because a February 2010 VA examiner found that his ankylosing spondylitis causes thoracic restriction, which in turn causes poor respiratory effort thus decreasing his ability to clear his lungs of mucus.  See April 2012 Rating Decision; see also February 2010 VA Examination Report.  He was assigned a 10 percent rating based on the results of his February 2010 pulmonary function test (PFT) results.

Pulmonary function testing performed in November 2012 showed normal spirometry with minimal impairment of diffusing capacity of the lungs for carbon monoxide (DLCO); however, later testing of record shows a "sudden drop" in PFT results between November 2012 and April 2013.  See March 2015 VA Examination Report.  Results from PFTs performed by a private healthcare provider in December 2013 and December 2014, as well as PFTs performed by VA in April 2014 and June 2014, show lung function that appears to be significantly worse than that shown by the February 2010 and November 2012 PFTs. These examinations also show that the Veteran was unable to perform the DLCO.  

The Veteran asserts that his worsening PFT results and inability to perform the DLCO test is due to his thoracic restriction, which he claims results in restrictive lung disease.  In support of his claim, he submitted medical records from his treating rheumatologist noting restriction of chest expansion to a half-inch, as well as records from his treating pulmonologist showing a diagnosis of severe restrictive lung disease, a usual manifestation of ankylosing spondylitis because of the restriction of the spine.  See January 2012 Record of Dr. G.S. Brar; see also June 2013 Record of Dr. J. Mella.  

Medical opinions were obtained from VA examiners in April 2014, July 2014, October 2014, February 2015 and March 2015 concerning the Veteran's lung function.  The April 2014 VA examiner noted that the evidence of record was contradictory because although the Veteran's April 2014 PFTs showed very severe obstructive ventilatory impairment without bronchodilator response, he was able to walk into the office for the examination without shortness of breath and was able to carry on a conversation without difficulty or labored breath.  She suggested that a pulmonologist review the evidence and provide an opinion.  In July 2014 and October 2014, a VA physician opined that the Veteran's sudden drop in PFT results suggests that the tests are not be valid, particularly given that the VA pulmonary specialist interpreting the June 2014 PFT specifically noted a suspected submaximal effort on the part of the Veteran.  See July 2014 and October 2014 VA Examination Reports; see also July 2014 Pulmonary Diagnostic Study Note.  In the October 2014 VA medical opinion, the examiner notes that PFT results are highly effort dependent and poor effort will give variable and false results.  The examiner opined that the PFTs performed by VA in April 2014 and June 2014 are not satisfactory for interpretation due to the Veteran's suspected poor effort.  The examiner further noted that the PFTs performed by the non-VA providers did not include measures of total lung capacity, and thus a diagnosis of restrictive lung disease could not be supported by the data of record.  

Results of an April 2013 spirometry show reduced values from the November 2012 PFT, and the Board notes that the comments to the April 2013 spirometry report show that the test was acceptable and reproducible, and that the Veteran demonstrated maximal effort and cooperation during testing.  Neither the report from the December 2013 private PFT nor the report from the April 2014 VA PFT contains any notation regarding a perceived lack of effort on the Veteran's part.  The VA examiner did not address this evidence, or the evidence showing that the Veteran has a thoracic restriction causing poor respiratory effort as noted by the February 2010 VA examiner.

Given the conflicting evidence of record, the Board finds that remand is in order to schedule the Veteran for a new VA examination, to include pulmonary function testing.  The VA examiner performing and/or interpreting the PFTs should comment on the Veteran's effort during testing, and provide an opinion as to how the Veteran's effort affects the PFT results.  Additionally, the examiner should address how the Veteran's thoracic restriction affects his PFT results, if at all.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC regarding the issue of entitlement to service connection for restrictive lung disease.  He should be advised of the requirements to timely perfect an appeal.  

2.  Ask the Veteran to identify any VA and/or private medical records he would like to have considered in connection with his appeal.  Any identified records should be sought.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected COPD disability, as well as any related symptoms, or other respiratory disability.  The examiner should review the claims file and note that review in the report.  

All manifestations of the service-connected disability should be clearly identified.  All indicated tests should be accomplished, including pulmonary function tests, and all clinical findings reported in detail.  

The examiner performing the pulmonary function testing and/or interpreting the results should comment on the Veteran's clinical presentation and level of effort/cooperation, and state whether the test results are acceptable and reproducible.  The examiner should also review and comment on the evidence of record concerning the Veteran's thoracic spine and/or chest restriction (see February 2010 VA Examination Report and January 2012 Record of Dr. Brar) and provide an opinion as to whether this restriction has an impact on the Veteran's ability to perform the pulmonary function testing. 

All reports should include a complete rationale for the opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  After completing the above development, including any additional development that becomes necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


